internal_revenue_service number release date index number ----------------------------- ------------------------------------------------------ -------------------------------- ------------------------------- department of the treasury washington dc person to contact ------------------ id------------------ telephone number --------------------- refer reply to cc fip b02 plr-151128-10 date april legend fund ----------------------------------------------------------- ------------------------------------------------------ -------------------------- ------------------------------------ ------------- ------------------------------------ ---------------------- sub company state trust country dear ----------- this is in response to a letter dated date requesting a ruling that income earned by fund from an investment in its wholly owned subsidiary that qualifies as a controlled_foreign_corporation cfc constitutes qualifying_income under sec_851 of the internal_revenue_code facts fund is a series of trust which is organized under the law of state trust is an open-end management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act plr-151128-10 fund intends to qualify as a regulated_investment_company ric under sec_851 of the code fund has formed a wholly owned subsidiary sub under the laws of country under country’s law sub is a company a company provides limited_liability for its shareholders fund represents that sub will qualify as an association_taxable_as_a_corporation under sec_301_7701-3 and sec_301_7701-2 of the procedure and administration regulations for federal_income_tax purposes sub will file an election on form to be taxed as a corporation pursuant to sec_301_7701-3 of the regulations fund represents that although sub will not be registered as an investment_company under the act sub will comply with the requirements of section f of the act investment_company act release no and related sec guidance pertaining to asset coverage with respect to transactions in commodity futures and other transactions in derivatives fund will invest primarily in securities of limited_partnerships corporations limited_liability companies and other types of pooled investment vehicles collectively underlying funds as well as swap contracts and structured notes each underlying fund invests in options futures forwards or spot contracts each of which may be tied to commodities financial indices and instruments foreign_currencies or equity indices fund will invest a portion of its assets in sub subject_to the asset diversification limitations set forth in sec_851 of the code sub will invest in underlying funds swap contracts structured notes and other investments intended to serve as margin or collateral for swap positions it is expected that sub will generate subpart_f_income law and analysis sec_851 of the code provides that a corporation is not considered a ric for any taxable_year unless it meets an income test under this test at least percent of its gross_income must be derived from certain sources under sec_851 qualifying_income includes dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies plr-151128-10 sec_851 of the code provides that for purposes of sec_851 the term dividends includes amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 there is a distribution out of the earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_957 of the code defines a cfc as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of a foreign_corporation fund has represented that it owns percent of the stock of sub fund is a united_states_person based upon fund’s’ representations sub will qualify as a cfc under these provisions sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in it on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the sum of the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities sub’s investments may generate foreign_personal_holding_company_income under sec_954 which is subpart_f_income fund would therefore include in income sub’s subpart_f_income for the taxable_year in accordance with sec_951 conclusion based on the facts as represented we rule that the subpart_f_income of sub that is attributable to fund is income derived with respect to fund’s business of investing in the stock of sub and thus constitutes qualifying_income under sec_851 this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent plr-151128-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions and products
